-By order of this court dated June 29, 1964, this proceeding (1) to modify this court’s order disbarring the petitioner, dated June 30, 1941, and (2) to reinstate him as an attorney and counselor at law was referred to the Committee on Character and Fitness for the Second Judicial District for investigation, hearing and report. After investigation and hearing, the committee has submitted its report to this court. The application is denied and the proceeding is dismissed. Beldoek, P. J., TJghetta, Christ, Rabin and Hopkins, JJ., concur.